Title: To Thomas Jefferson from Lister Asquith, 2 January 1786
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 2 Jan. 1786. Has been daily expecting to hear from TJ since his letter of 23 Nov.; fears that the letters have been detained. Knowing that he and his companions are innocent of any crime, suspects they are being starved to force them to escape. They are being tortured in mind and body; have no fire; and the snow falls on them through the roof when they lie down. He is certain they would not have been treated thus in England, even if they had been caught smuggling, “but those that pretend to be the most humaine civilized Nation I find are far the most Inhuman by confining and distressing unfortunate men who fall into their power by the distress of the Seas.” Fears his family have perished at sea but if they survive “are now perishing for want by my hard fortune.” Is obliged to TJ for his kind endeavors but requests that the business be finished as soon as possible; even if he obtains his vessel and cargo he will have little left after paying his debts and the wages due the crew. The ship will need extensive repairs before it can sail and will probably have to be sold to pay debts. Is completely distracted; requests reply by return of post.
